 1                                                               HON. RICHARD A. JONES
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                     )   No. CR11-003RAJ
 7                                                 )
                     Plaintiff,                    )
 8                                                 )   ORDER GRANTING
                v.                                 )   RENEWED MOTION FOR
 9                                                 )   EARLY TERMINATION
     ROGER WALTER DAMIEN,                          )   OF SUPERVISED RELEASE
10                                                 )
                     Defendant.                    )
11                                                 )
                                                   )
12
            This matter having come before the Court on the Defendant’s Motion for Early
13
     Termination of Supervised Release, the Court having reviewed the motion, and the
14
     records and files herein,
15
            IT IS ORDERED that Defendant’s Motion for Early Termination of Supervised
16
     Release (Dkt. #56) is GRANTED.
17          THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of
18   Mr. Damien’s supervised release is warranted by the conduct of Mr. Damien and in the
19   interests of justice.
20          IT IS FURTHER ORDERED that the term of supervised release for Mr. Damien
21   shall be terminated, effective immediately.

22          DATED this 21st day of January, 2020.

23
24
                                                        A
                                                        The Honorable Richard A. Jones
25
                                                        United States District Judge
26

       ORDER GRANTING RENEWED                                   FEDERAL PUBLIC DEFENDER
       MOTION FOR EARLY TERMINATION                                1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                         Seattle, Washington 98101
       (Roger Walter Damien; CR11-003RAJ) - 1                                   (206) 553-1100
